Citation Nr: 0200506	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  00-07 336	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESSES AT HEARINGS ON APPEAL

The veteran's widow and son



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1943 to February 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death.  In July 2001 the appellant and the 
appellant's son testified at a videoconference hearing at the 
RO, before the undersigned Member of the Board.

In November 5, 2001 the Board sent a letter to the appellant, 
notifying her that the attorney she appointed to represent 
her before VA, James W. Stanley, Jr., had his authority to 
represent VA claimants revoked effective October 10, 2001.  
The appellant was notified that the Board could no longer 
recognize Mr. Stanley as her representative and advised the 
appellant of her representation choices.  The appellant was 
further advised that if the Board did not hear from her or 
her new representative within 30 days of the date of the 
letter, it would be assumed that she wanted to represent 
herself.  The record reflects that the appellant has not 
responded to the Board's letter, and, therefore, the Board 
will assume that the appellant wants to represent herself and 
will resume review of her appeal.


REMAND

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the appellant of any information and any medical or 
lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000); (enacted at 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001)); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156, 3.159, 3.326(a)).  Thus, on remand, the RO 
should ensure that the appellant's claim is considered under 
the amended statutes and regulations.  

The record reflects that at the time of his death, the 
veteran was hospitalized at Delta Memorial Hospital.  In 
addition, at the February 2000 RO hearing, the appellant 
testified that the veteran had been treated by the following 
providers:  a general practitioner, Dr. Lewellyn, for the 
last three years of the veteran's life; a cardiologist, Dr. 
Murphy of Little Rock Cardiology Clinic in the early 1990s, 
who advised him to quit smoking; an orthopedic doctor, Dr. 
Scott Brown, in the early 1990s, who advised him to stop 
smoking; and a surgeon, Dr. Lynch, in the mid-1970s, who was 
the first doctor to notice the veteran's heart problems.  

At the July 2001 videoconference hearing, the appellant and 
her representative claimed that treatment records from the 
aforementioned providers had previously been submitted to the 
RO.  A review of the claims file, however, shows that no such 
records have been associated with the file, nor have they 
been considered by the RO in the rating decision, the 
statement of the case or the supplemental statement of the 
case.  Thus, on remand, the RO should obtain such records.  
At the July 2001 videoconference hearing, the appellant's 
representative indicated that they still have copies of these 
records.  The RO should therefore request that the appellant 
should submit copies of any such records that she may have in 
her possession.

The appellant, in essence, contends that the veteran's death, 
which was due to myocardial infarction due to pump failure, 
resulted from his smoking in service.  To date, however, the 
veteran's cause of death (myocardial infarction) has not been 
related to his smoking in service.  This is a medical 
question, which requires a medical opinion.  On remand, the 
RO should forward the claims folder to an appropriate VA 
physician for review and issuance of an opinion as to the 
relationship, if any, of the veteran's death to his smoking 
during service. 

Recently enacted legislation prohibits service connection for 
disabilities first manifested after service (or after an 
applicable presumptive period) as a result of disease 
attributable to the tobacco product usage during service.  
However, this enactment applies only to claims filed after 
June 9, 1998.  38 U.S.C.A. 1103 (West 1991 & Supp. 2001).  
The instant claim was filed before June 1998, and VA must 
therefore apply the law that existed prior to June 9, 1998.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under that legal authority, service connection may be granted 
for death or disease if the evidence establishes that the 
injury or disease resulted from tobacco use in the line of 
duty during active service.  VA Office of Gen. Counsel Prec. 
Op. 2-93 (Jan. 13, 1993) ("Entitlement to Benefits Based upon 
Tobacco Use While in Service").  Service connection may not 
be established on this basis unless the evidence of record 
demonstrates that the disease for which the claim is made 
resulted from tobacco use during service.  Such a 
determination must take into consideration the possible 
effect of smoking before or after military service.  In the 
alternative, if the veteran develops nicotine dependence, as 
a disease, during service, and that nicotine dependence is 
considered to be a proximate cause of disability manifested 
after service, service connection on a secondary basis may be 
granted.  VA Office of Gen. Counsel Prec. Op. 19-97 (May 13, 
1997) ("Secondary Service Connection Based on Nicotine 
Dependence").  On remand, the RO should apply and provide the 
appellant with notice of both of these VA General Counsel 
precedential opinions.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a)) are fully met.  

2.  The RO should contact the appellant 
and request that she submit the necessary 
releases so that the RO may obtain 
treatment records for the veteran from 
Delta Memorial Hospital, Dr. Murphy, Dr. 
Lewellyn, Dr. Scott Brown and Dr. Lynch.  
The appellant should also be advised that 
if she has copies of any such records, 
she should submit them directly to the 
RO.  The RO should then request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include records 
from Delta Memorial Hospital, Dr. Murphy, 
Dr. Lewellyn, Dr. Scott Brown, and Dr. 
Lynch.

3.  After obtaining the necessary 
records, the RO should forward the 
veteran's claims folder to an appropriate 
VA examiner for review and issuance of an 
opinion.  The claims folder must be 
reviewed by the examiner and the examiner 
should specifically note that the file 
has been reviewed.  The examiner should 
opine whether it is more likely, less 
likely or as likely as not  that the 
veteran incurred nicotine dependence in 
service that resulted in the onset of 
disease that caused or contributed 
substantially to the cause of the 
veteran's death.  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


